Citation Nr: 0015599	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue secondary to Agent Orange exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma of the tongue secondary to tobacco use and/or 
nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This previously came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for squamous cell carcinoma of the tongue 
secondary to Agent Orange (AO) exposure.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in October 1994.  The RO received his substantive 
appeal in November 1994.

In October 1995, the veteran and his mother presented 
testimony at a personal hearing held by the Hearing Officer 
(HO) at the local VARO.  The HO confirmed and continued the 
denial of the benefit sought in a November 1996 supplemental 
statement of the case (SSOC).

In July 1996, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  During the hearing course, he essentially raised 
a 'new' claim of entitlement to service connection for 
squamous cell carcinoma of the tongue secondary to tobacco 
use and/or nicotine dependence; however, the issue had not 
been appropriately developed for appellate consideration.  
Accordingly, the Board only remanded his AO exposure claim to 
the RO for additional evidentiary development in April 1997.

Service connection for squamous cell carcinoma of the tongue 
secondary to tobacco use and/or nicotine dependence was 
denied in a December 1997 rating decision.  VA informed the 
veteran of this adverse determination, and his procedural and 
appellate rights, letter dated, December 19, 1997.

The denial of the veteran's claim for squamous cell carcinoma 
of the tongue secondary to AO exposure was confirmed and 
continued in May and October 1999 SSOCs.  Accordingly, the 
Board finds that both issues are in appellate status, and 
will discuss them both herein.


FINDINGS OF FACT

1.  The veteran claims to have been exposed to AO by way of 
his active duty service in the Republic of Vietnam during the 
Vietnam era.

2.  A nexus between the veteran's claimed AO exposure during 
service and his current squamous cell carcinoma of the tongue 
has not been demonstrated by competent medical evidence.

3.  A nexus between the veteran's tobacco use/nicotine 
dependence during service and his current squamous cell 
carcinoma of the tongue has not been demonstrated by 
competent medical evidence.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
squamous cell carcinoma of the tongue secondary to Agent 
Orange exposure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
squamous cell carcinoma of the tongue secondary to tobacco 
use and/or nicotine dependence is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD Form 214 indicates that he served on active 
duty from September 1969 to July 1971, and is credited with 
service in the Republic of Vietnam from July 29, 1970 to July 
28, 1971.

A review of the veteran's service medical records show that 
he had a normal clinical evaluation of the mouth and throat 
on enlistment examination in April 1969.  No disqualifying 
defects or communicable diseases were noted on physical 
inspection in September 1969.  There was no mention of the 
presence of injury or disease of the tongue during his period 
of active duty service.  He had a normal clinical evaluation 
of the mouth and throat on separation examination in July 
1971.

In August 1990, the veteran had a left lateral border biopsy 
of the tongue which revealed a well differentiated squamous 
cell carcinoma.

A March 1991 statement of Gordon E. Chait, MD, and an April 
1991 statement of Gary H. Weber, MD, both reflect that that 
the veteran underwent surgery for cancer of the tongue in 
September of 1990.

VA treatment records developed between 1991 and 1994 show 
that the veteran was afforded an AO examination in April 
1991.  The 1991 report indicated, in pertinent part, that the 
veteran had the left lateral side of his tongue removed.  
Physical examination at that time revealed diagnoses of 
squamous cell cancer of the tongue and history of 
hypertension.

The veteran and his mother presented testimony at a personal 
hearing held by the HO in July 1996.  The veteran's 
representative noted that the veteran had undergone radical 
surgery on his neck and in the area near the trachea for 
treatment of his cancer.  The veteran noted that within six 
months, the cancer reappeared, and he thereafter underwent a 
series of radiation therapy and chemotherapy.  The veteran 
acknowledged that the tongue was not recognized as a 
presumptive disability secondary to AO exposure, he has never 
been given a medical opinion as to where the cancer came 
from, he smokes and his family was predisposed to cancer; 
however, he believed that his present disorder was 
nonetheless related.  The veteran's mother added that her 
father and brother had leukemia.  She was unsure whether her 
husband's side of the family had cancer of the tongue.

In August 1996, the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now known as The U.S. 
Armed Services Center for Research of Unit Records) indicated 
that, except for isolated incidents, use of AO was 
discontinued in Vietnam in April 1970.  The veteran's tour of 
duty was noted to be from July 29, 1970 to July 28, 1971.  
Moreover, a computer analysis performed to see if any AO 
spray applications were performed within 8 kilometers and 1 
day of Dong Ha, the base camp location of the veteran's unit, 
was negative.  They also submitted copies of VA's Agent 
Orange Briefs, ESG's Herbicide Status Report and the 1995 
Agent Orange Review.

In July 1996, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  The veteran reiterated that he was exposed to AO 
in Vietnam.  He noted that he was exposed to many things 
during his 25 year post-service employment as a mechanic, but 
nothing as dangerous as AO.  He indicated that he had 
recently been treated at the VA Medical Center in Phoenix 
(VAMC-Phoenix), and that he was receiving Social Security 
Disability benefits.  The veteran also raised, for the first 
time, tobacco use and/or nicotine dependence as an 
alternative basis for service connection.  He noted that he 
started smoking during his period of active duty service.

The Board remanded this case for additional evidentiary 
development in April 1997.

VA treatment records developed by VAMC-Phoenix between 1994 
and 1997 show that the veteran was seen in the Mental Health 
Clinic with an Axis I diagnosis of nicotine dependence in 
March 1997.

In a November 1997 statement, the veteran indicated that he 
started using tobacco in boot camp.  By the time that he was 
sent to Vietnam, he smoked one-half to three-quarters of a 
pack per day.  He further noted that the most that he has 
smoked was in Vietnam.  In support thereof, the veteran 
attached records from various medical providers developed 
between 1990 and 1997, to include Drs. Chait and Singh, which 
show treatment on occasion for his cancer of the tongue and 
note that he has been a smoker for years but does not chew 
tobacco.  A March 1997 treatment record developed by Dr. 
Singh advised the veteran to stop smoking secondary to his 
heart problems.

Records obtained from the Social Security Administration show 
that the veteran was awarded disability benefits in December 
1991 for an affective disorder and postoperative residuals of 
cancer of the tongue.  The 1990 and 1991 private treatment 
records associated therewith showed treatment related to the 
veteran's squamous cell carcinoma of the tongue, status post 
residuals of a glossectomy, and metastatic squamous cell 
carcinoma of the left neck resulting in left radical neck 
dissection.  

Analyses

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or peacetime service after December 31, 1946, 
and certain diseases become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

I.  AO Exposure

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1999) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 
38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1999) are also satisfied: 
Chloracne or other acneform diseases consistent with 
Chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).

If a veteran (having met the service in Vietnam criteria of 
38 U.S.C.A. § 1116) has one of the diseases presumptively 
considered to be due to exposure to a herbicidal agent, no 
more is necessary to establish a well grounded claim of 
entitlement to service connection for such disease based on 
an allegation of herbicidal exposure in Vietnam.  Brock v. 
Brown, 10 Vet. App. 155, 162-63 (1997).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the Court has held that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  See Rose and Caluza, supra.

In the present case, the veteran has conceded, and the 
medical evidence of record confirms, that he did not incur or 
aggravate squamous cell carcinoma of the tongue during his 
period of active duty service and is not otherwise entitled 
to presumptive service connection under the above-mentioned 
regulations.

Nonetheless, he maintains that his cancer of the tongue is 
related to his period of active duty service.  However, the 
Board notes that the veteran has not provided any medical 
evidence etiologically relating his claimed herbicide 
exposure in Vietnam and his current squamous cell carcinoma 
of the tongue.  

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
See Grottveit at 93.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for squamous 
cell carcinoma of the tongue secondary to AO exposure, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The claim, 
therefore, must be denied.  Since the veteran has failed to a 
present well grounded claim for service connection secondary 
to AO exposure, VA has no duty to assist him in the 
development of facts pertaining to the claim.

II.  Tobacco Use and/or Nicotine Dependence

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105- 
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
112 Stat. 685, 865-66 (1998) (now codified at 38 U.S.C.A. § 
1103 (West Supp. 1999).  The new section 1103 does not, 
however, affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998.  Since the veteran's claim was filed 
before June 9, 1998, the IRS Reform Act amendments are not 
applicable.

The Board notes that VA General Counsel Precedent Opinions 
have been issued pertinent to claims related to tobacco use, 
and that the Board is bound by these precedent opinions.  See 
38 U.S.C.A. § 7104(c) (West 199).  Specifically, the Board 
notes VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.

VAOPGCPREC 19-97 provides that, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 
38 C.F.R. § 3.310(a) which provides for "secondary service 
connection."  However, where the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, and the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then became 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.  The 1997 
Opinion further noted that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.  The 1997 
Opinion also noted the potential for an intervening or a 
supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that DSM-IV at 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 


	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight 
gain; or by use of nicotine or a 
closely related substance to relieve 
or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking- restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  

Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the 
well-groundedness threshold.  In pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

In this case, the veteran claims that he began smoking 
cigarettes during active service and that he continued 
smoking after service.  His private treatment records reflect 
a history of smoking without use of chewing tobacco.  A March 
1997 VA mental health clinic record also notes an Axis I 
diagnosis of nicotine dependence.  Nonetheless, the medical 
evidence of record is negative for an opinion as to the 
etiology of the veteran's squamous cell carcinoma of the 
tongue.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's residuals of tongue cancer 
are the result of tobacco use during or nicotine dependence 
resulting from active duty service.  The Board notes that for 
the purpose of establishing a well-grounded claim the 
veteran's allegation of tobacco use in service is credible 
(though there is no medical evidence that nicotine dependence 
arose in service).  Furthermore, VA medical records 
demonstrate present residual disabilities related to squamous 
cell carcinoma of the tongue; however, entitlement to service 
connection also requires competent medical evidence of a 
relationship between a current disability and tobacco use 
during or nicotine dependence resulting from active service.  
See Rose and Caluza, supra.

The only evidence of a nexus between the present disabilities 
and tobacco use and/or nicotine dependence during active 
service is the veteran's own opinion.  However, it is again 
noted that while the veteran is competent to testify as to 
symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.



III.  Duty to Assist

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

The claim for service connection for squamous cell carcinoma 
of the tongue secondary to Agent Orange exposure is denied as 
not well grounded.

The claim for service connection for squamous cell carcinoma 
of the tongue secondary to tobacco use and/or nicotine 
dependence is denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

